DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-12, 14-17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (6,487,977) in view of Carbillo (US 2008/0092936) and in further view of Jamieson (5,161,561) and Hung (10,506,873).  Williams et al discloses a support capable of functioning as a footrest comprising: a generally rectangular footboard (20) (see column 2, line 58) having an upper surface and a lower surface and a ground anchoring means with a first end (12a) for supporting board (20) and a second end in the shape of a cork screw for crewing into the ground.  The board (20) can be angled and elevated.  The footboard comprising plastic.   A carrying bag (30) comprising a housing having an opening and a strap connected to the house for transporting the support.  Williams fails to disclose an anti-skid upper surface; a ball bearing and a conical shaped anchoring structure.
Carbillo discloses a ground anchor for supporting an umbrella stand.  The ground anchor is conical in shape with a first end comprised of a protruding connector (1) and a second end shaped as a cork screw and configured to screw into the ground, wherein a tapered thread extends from the first end to the second end.  It would have been obvious to one or ordinary skill in the art to replace (12a) disclosed by Williams with (1)(2) taught by Carbillo since such a ground anchor is solid in construction and less likely than element (14) to unintentionally bend or distort.  Carbillo also teaches LED lights, a bug repeller, a speaker and/or audio system.
  	Jamieson teaches a ball bearing element (54) for positioning between a a protruding connector (12) and a support board (64).  It would have been obvious to one of ordinary skill in the art to modify the interaction between connector (12a) and board (20) disclosed by Jamieson with a bearing element (54) as taught by Jamieson since such a provision allows for rotation of the surface element (20) thereby improving convenience for the user.
	Hung teaches a support surface with an anti-slip pad.  It would have been obvious to add such an anti-slip surface to the top (20) of Williams since such a modification would ensure that drinkware positioned thereon does not easy fall off the surface.  Hung also teaches the use of LED lights for decoration to a table top surface.
	Williams et al. does not explicitly disclose a beach chair; however, it is well known in the art for people to use chairs beneath beach umbrellas and it would have been obvious to one of ordinary skill in the art to include a beach chair near the structure disclosed by Williams.

Claim(s) 4-5, 7, 13 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (6,487,977) in view of Carbillo (US 2008/0092936) and in further view of Jamieson (5,161,561) and Hung (10,506,873) and still in further view of Akin et al. (US 2015/0216274).  Williams et al. as modified discloses all claimed elements with the exception of a battery, USB port and wireless transceiver.  Adding “smart” features to known elements requires only routine skill in the art.  Akin teaches a table top element (160) that includes a battery and a USB and/or wireless induction charging station (which constitutes a wireless transceiver in the broadest sense).  Adding these features to the Williams device would provide increased convenience for the user and would require only routine experimentation for one of ordinary skill in the art.

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (6,487,977) in view of Carbillo (US 2008/0092936) and in further view of Jamieson (5,161,561) and Hung (10,506,873) and still in further view of Dodson (6,802,265).   Williams et al. as modified discloses all claimed elements with the exception of a heater.  Dodson teaches how a heater can be incorporated into a support surface.  It would have been obvious to add a heater as taught by Dodson to the surface disclosed by Williams et al, as modified, since such a heater would help keep items resting on the surface warm.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (6,487,977) in view of Carbillo (US 2008/0092936) and in further view of Jamieson (5,161,561) and Hung (10,506,873) and still in further view of Johnson et al. (4,870,779).   Williams et al. as modified discloses all claimed elements with the exception of a ultra-sonic wave generator.  Johnson teaches how an ultrasonic wave generator can be used to repel pests.  It would have been obvious to use such a generator for pest repelling in the Williams et al. device since ultra-sonic waves are not detectable to the people located in close proximity to the generator, thereby providing pest protection without disruption.  

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (6,487,977) in view of Carbillo (US 2008/0092936) and in further view of Jamieson (5,161,561) and Hung (10,506,873) and still in further view of Rao (US 2018/0020794).  As disclosed above, Williams et al. reveals all claimed elements with the exception of a carrying bag with a USB port and battery.  Rao teaches a bag for carrying articles that incorporates USB power ports and batteries.  It would have been obvious to add such features to the bag disclosed by Williams et al. as modified since such provisions add convenience for the user and require only routine experimentation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Saunders (11,019,912) (see wireless transceiver); Gonzales (4, 086,921) (see remote controlled heater for footrest); Block et al. (6,705,240) (ground anchored support surface); Endelman et al. (US 2018/0117384) (swivel support for feet) and Beach (US 2017/0215643) (outdoor equipment with features such as speakers, lights, heaters and batteries).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636